Title: To George Washington from Robert Morris, 9 September 1782
From: Morris, Robert
To: Washington, George


                  
                     Dear Sir
                     Office of Finance Septr 9th 1782
                  
                  The dates of the enclosed Letters will shew you my extreme Reluctance to wound your mind with the Anxieties which distress my own.
                  At the time they were written I was sore pressed on every quarter, but a gleam of Hope broke in upon me and induced me to bear up still longer against the Torrent of demands which was rushing upon me.  These would long since have overwhelmed me had I been supported only by the Revenues drawn from the States.  At length however my other resources which are nearly exhausted have become useless by the total Stagnation of Trade oweing to the expectations of Peace.  There is therefore no other dependance left but the Taxes, and unless these become immediately productive of Funds sufficient to feed our Troops, I need not describe the Consequences.  Already I am in Arrear in spite of all my Efforts.  I am determined however to continue those Efforts to the last moment, but at present I really know not which way to turn myself.  With the most Sincere esteem I am My Dear Sir Your most obedient & most humble Servant
                  
                     Robt Morris
                  
               